DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the Response to Restriction Requirement entered on June 16, 2022 for the patent application 16/205,220 originally filed on November 29, 2018. Claims 1-14 are pending in the application. The Applicant elected claims 1-12 for prosecution in this application. Of the pending claims, claims 13 and 14 are withdrawn from consideration.

Information Disclosure Statement
The two (2) Information Disclosure Statements filed on November 29, 2018 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
The Examiner notes that the two submitted Information Disclosure Statements are duplicates. The Non-Patent Literature Documents cite #1 was not considered because no copy was provided.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on March 19, 2019. This application claims foreign priority of KR10-2018-0055921, filed May 16, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 3,931,679).
Regarding claim 1, Carter discloses a complete denture patient simulator comprising: 
an oral cavity portion having a maxilla-shaped body and a mandible-shaped body (Carter Abstract, “The patient simulator provides a skull with a mandible and maxilla relatively arranged and supported for movement simulating that of a human mandible and maxilla… with the skin covering defines the mouth cavity.”); 
a skin portion having the open mouth formed integrally with the oral cavity portion (Carter col. 4 line 57 through col. 5 line 6, “the lip and cheek sections of the skin covering 27 are adjacent to the outer surfaces of the teeth of the practice dentures 23 and 26… access to the teeth 48 and 66 for dental operations as well as the working space available through the mouth and within the mouth cavity for performing such operations is limited and inhibited by simulated human skull characteristics”); and 
a deformation portion adapted to allow the oral cavity portion and the skin portion to be movable (Carter col. 1 lines 5-25, “Additionally, the cheek and lip portions of the skin covering and the tongue must be manually deflected, and retained deflected, to provide the necessary access to teeth being worked upon.”).
Regarding claim 2, Carter discloses that the oral cavity portion comprises: a palate-shaped body formed integrally with the maxilla-shaped body; a tongue-shaped body formed integrally with the mandible-shaped body; a maxillary alveolar bone-shaped body formed integrally with the palate-shaped body; and a mandibular alveolar bone-shaped body formed integrally with the tongue-shaped body (Carter Abstract, “a skull with a mandible and maxilla relatively arranged and supported for movement simulating that of a human mandible and maxilla, and having a skin covering with the natural appearance and "feel" of the human skin. The simulator additionally includes a resilient tongue, and soft palate or velum which with the skin covering defines the mouth cavity”; also Carter col. 3 lines 31-46, “A soft palate or velum 68 (FIG. 5) is fixed to the upper wall 19 of the skull recess 20 at a position adjacent the rear side of the upper denture 23… The tongue member 71 (FIGS. 2 and 4) is located between the artificial teeth 66 of the lower denture 26 with the base 69 thereof projected downwardly between the side members 57 at a position adjacent the rear wall 56 of the shelf 54,” the palate is formed integrally with the upper denture structure that is roughly shaped like a maxillary alveolar bone. The tongue is mounted on a base that is integrally formed with the denture structure that is roughly shaped like a mandibular alveolar bone; see also Carter Fig. 5, illustration of the head showing a clear view of the maxilla structure; see also Carter Fig. 6, illustration of the mandible portion).
Regarding claim 5, Carter discloses that the skin portion further comprises the eyes, the nose, and the ears (see Carter Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Loan et al. (hereinafter “Loan,” US 2018/0012515).
Regarding claim 3, Carter does not explicitly teach every limitation of wherein the palate-shaped body, the maxillary alveolar bone-shaped body, and the mandibular alveolar bone-shaped body are formed by multi-layer laminating a hard or intermediate-hard silicone.
In Carter, the rigid parts of the patient simulator are composed of “a suitable plastic material such as ABS styrene, nylon or a polyethylene having necessary strength and lightness requirements” (Carter col. 1 lines 55-57) or “thermoplastic” (Carter col. 2 line 54).
However, Loan discloses rigid parts of a patient simulator are formed by multi-layer laminating a hard or intermediate-hard silicone (Loan [0026], “The first tissue block 204 may be fabricated using a layering technique that includes, as a non-limiting example, three layers of a silicone-material each formulated to provide a specific material property.”; see also Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include rigid parts of a patient simulator are formed by multi-layer laminating a hard or intermediate-hard silicone, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4, Carter does not explicitly teach that the tongue-shaped body is filled with a soft silicone or formed by multi-layer laminating a soft silicone.
In Carter, the soft parts of the patient simulator are formed so as to feel realistic (Carter col. 1 lines 15-18, “the tongue must be manually deflected, and retained deflected, to provide the necessary access to teeth being worked upon”; see also Carter col. 2 lines 8-14, “a skin covering 27 which is composed of an elastic material such as a suitable rubber or polyvinyl chloride composition and simulating the human skin and underlying tissues as to feel and thickness”).
However, Loan discloses the tongue-shaped body is filled with a soft silicone or formed by multi-layer laminating a soft silicone (Loan [0026], “The first tissue block 204 may be fabricated using a layering technique that includes, as a non-limiting example, three layers of a silicone-material each formulated to provide a specific material property.”; see also Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the tongue-shaped body is filled with a soft silicone or formed by multi-layer laminating a soft silicone, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Carter does not explicitly teach that the skin portion is formed by multi-layer laminating a soft silicone.
Carter discloses that the soft parts of the patient simulator are formed so as to feel realistic (Carter col. 1 lines 15-18, “the tongue must be manually deflected, and retained deflected, to provide the necessary access to teeth being worked upon”; see also Carter col. 2 lines 8-14, “a skin covering 27 which is composed of an elastic material such as a suitable rubber or polyvinyl chloride composition and simulating the human skin and underlying tissues as to feel and thickness”).
However, Loan discloses the skin portion is formed by multi-layer laminating a soft silicone (Loan [0026], “The first tissue block 204 may be fabricated using a layering technique that includes, as a non-limiting example, three layers of a silicone-material each formulated to provide a specific material property.”; see also Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the skin portion is formed by multi-layer laminating a soft silicone, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7, Carter does not explicitly teach that the soft silicone is in a range of 25 to 35 A hardness.
However, Loan discloses the soft silicone is in a range of 25 to 35 A hardness (Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used to mimic various anatomical structures).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the soft silicone is in a range of 25 to 35 A hardness, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9, Carter does not explicitly teach filling portions filled inside the skin portion.
Carter discloses that the soft parts of the patient simulator are formed so as to feel realistic (Carter col. 1 lines 15-18, “the tongue must be manually deflected, and retained deflected, to provide the necessary access to teeth being worked upon”; see also Carter col. 2 lines 8-14, “a skin covering 27 which is composed of an elastic material such as a suitable rubber or polyvinyl chloride composition and simulating the human skin and underlying tissues as to feel and thickness”).
However, Loan discloses filling portions filled inside the skin portion (Loan [0026], “The first tissue block 204 may be fabricated using a layering technique that includes, as a non-limiting example, three layers of a silicone-material each formulated to provide a specific material property.”; see also Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include filling portions filled inside the skin portion, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, Carter does not explicitly teach every limitation of wherein the filling portions are separately filled into upper and lower ends around the oral cavity portion, and the deformation portion coupled to the oral cavity portion is disposed between the upper and lower ends in such a manner as to be coupled integrally to the skin portion formed between the philtrum and the ears to allow the maxilla-shaped body and the mandible-shaped body to be movable.
Carter discloses that upper and lower ends around the oral cavity portion, and the deformation portion coupled to the oral cavity portion is disposed between the upper and lower ends in such a manner as to be coupled integrally to the skin portion formed between the philtrum and the ears to allow the maxilla-shaped body and the mandible-shaped body to be movable (Carter col. 1 lines 5-25, “Additionally, the cheek and lip portions of the skin covering and the tongue must be manually deflected, and retained deflected, to provide the necessary access to teeth being worked upon.”; see also Carter col. 2 lines 8-14, “a skin covering 27 which is composed of an elastic material such as a suitable rubber or polyvinyl chloride composition and simulating the human skin and underlying tissues as to feel and thickness”).
However, Loan discloses the filling portions are separately filled (Loan [0026], “The first tissue block 204 may be fabricated using a layering technique that includes, as a non-limiting example, three layers of a silicone-material each formulated to provide a specific material property.”; see also Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the filling portions are separately filled, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 11, Carter does not explicitly teach that the filling portions are filled with a hard or intermediate-hard silicone or formed by multi-layer laminating a hard or intermediate-hard silicone.
Carter discloses that the soft parts of the patient simulator are formed so as to feel realistic (Carter col. 1 lines 15-18, “the tongue must be manually deflected, and retained deflected, to provide the necessary access to teeth being worked upon”; see also Carter col. 2 lines 8-14, “a skin covering 27 which is composed of an elastic material such as a suitable rubber or polyvinyl chloride composition and simulating the human skin and underlying tissues as to feel and thickness”).
However, Loan discloses the filling portions are filled with a hard or intermediate-hard silicone or formed by multi-layer laminating a hard or intermediate-hard silicone (Loan [0026], “The first tissue block 204 may be fabricated using a layering technique that includes, as a non-limiting example, three layers of a silicone-material each formulated to provide a specific material property.”; see also Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the filling portions are filled with a hard or intermediate-hard silicone or formed by multi-layer laminating a hard or intermediate-hard silicone, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Carter does not explicitly teach that the hard or intermediate-hard silicone is in a range of 40 to 60 A hardness.
However, Loan discloses the hard or intermediate-hard silicone is in a range of 40 to 60 A hardness (Loan [0040] with accompanying TABLE 1, showing different hardness of silicone and other materials used to mimic various anatomical structures).
Loan is analogous to Carter, as both are drawn to the art of medical simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the hard or intermediate-hard silicone is in a range of 40 to 60 A hardness, as taught by Loan, in order to present proper anatomical simulation of a variety of portions of the body (Loan [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Bertino, III et al. (hereinafter “Bertino,” US 4,601,664).
Regarding claim 8, Carter discloses that the mouth is open to a size less than 5 mm.
However, Bertino discloses the mouth is open to a size less than 5 mm (see Bertino Fig. 9 and col. 4 lines 49-65, “simultaneous adjustment of the vertical motions (with optional adjustment of the rollers), simulates an open or closed bite.”).
Bertino is analogous to Carter, as both are drawn to the art of dental simulators. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Carter, to include the mouth is open to a size less than 5 mm, as taught by Bertino, in order to simulate various defects of occlusion so that the dental practice may include orthodontics or dental operations under non-ideal occlusal conditions (Bertino col. 1 lines 27-33). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Segal et al. (US 2011/0294103) Training aid for dental injection
Hemmer et al. (US 2014/0106327) Intra-oral anatomy training device
McMullen (US 2013/0288565) Doll head having a magnetically adjustable facial contour and method of assembling same
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                             

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715